EXHIBIT Unaudited pro forma consolidated balance sheet as of December 31, 2007; and unaudited pro forma consolidated statement of operations and unaudited pro forma consolidated statement of stockholders’ equity for the period from inception through December 31, 2007 Pro Forma combining statements 8K General Automotive Company Unaudited Pro Forma Condensed Consolidated Balance Sheet GAS 12/31/2007 UIR 12/31/2007 Pro Forma Adjustments Pro Forma Consolidated Andited Unaudited Unaudited Assets Current assets: Cash 600 319 240,056 (c) 240,975 Accounts receivable 2,399,956 2,399,956 Inventories 1,358,820 1,358,820 Total current assets 3,759,376 319 3,999,751 Property and equipment, net 19,451 19,451 Customer relationship 1,272,133 1,272,133 Other assets 114,183 114,183 5,165,143 319 240,056 5,405,518 Liabilities and Shareholder's Equity Current liabilities: Accounts payable 2,499,164 3,380 2,502,544 Accrued expenses 727,614 (472,000) (b) 255,614 Line of credit 1,526,589 1,526,589 Notes payable, related parties, current 4,718,000 (4,150,000) (a & c) 568,000 Total current liabilities 9,471,367 3,380 4,852,747 Notes payable, related parties, less current 2,653,867 (2,653,867) (a) - Total liabilities 12,125,234 3,380 4,852,747 Shareholder's equity (6,960,091) (3,061) 7,515,923 (a,b &c) 552,771 5,165,143 319 240,056 5,405,518 Unaudited Pro Forma Condensed Consolidated Statement of
